Exhibit 10.1

 

Execution Version

 

FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

This FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT (this
“Amendment”) is entered into as of June 20, 2019, by and among VENATOR MATERIALS
PLC, a public limited company incorporated in England and Wales with company
number 10747130 (“Holdings”), each Borrower as of the date hereof, the other
Loan Parties as of the date hereof, the Lenders and Issuing Banks party hereto,
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), as a Swingline Lender (in such capacity, the “Swingline
Lender”), and as an Issuing Bank, JPMORGAN CHASE BANK, N.A. as collateral agent
(in such capacity, the “Collateral Agent”), each Incremental Lender party hereto
and each other Lender party hereto collectively constituting the Required
Lenders.  Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Revolving Credit Agreement (as
defined below).

 

RECITALS

 

WHEREAS, Holdings, the Borrowers, the Administrative Agent, the Collateral Agent
and each Lender and Issuing Bank from time to time party thereto have entered
into that certain Revolving Credit Agreement, dated as of August 8, 2017 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
prior to the date hereof, the “Revolving Credit Agreement”);

 

WHEREAS, in accordance with the provisions of Section 2.21(1) of the Revolving
Credit Agreement, the Borrowers have notified the Administrative Agent of their
request for an Incremental Revolving Facility Increase in an aggregate principal
amount of $50,000,000;

 

WHEREAS, in accordance with the provisions of Section 2.21 and
Section 10.08(4) of the Revolving Credit Agreement and the terms and conditions
set forth herein, the Borrowers, the undersigned Incremental Lenders and the
Administrative Agent wish to enter into an Incremental Facility Amendment as
provided in this Amendment to effect the abovementioned Incremental Revolving
Facility Increase; and

 

WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto also wish to amend certain other provisions of the Revolving Credit
Agreement as herein provided;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------



 

SECTION 1                            Terms of the Incremental Revolving Facility
Increase.

 

(a)                                 Pursuant to Section 2.21(6)(a) of the
Revolving Credit Agreement and subject to the satisfaction (or waiver) of the
conditions set forth in Section 9 hereof, each of the Incremental Lenders party
hereto severally (and not jointly) agrees to provide to the Borrowers an
Incremental Commitment equal to the amount set forth opposite its name on Annex
I attached hereto, which Incremental Commitments shall be in an aggregate
principal amount equal to $50,000,000 (consisting of a $5,000,000 increase in
French Revolving Facility Commitments and a $45,000,000 increase in European
Revolving Facility Commitments) (collectively, the “Incremental Commitments”)
and shall be added to and constitute a part of the Revolving Facility
Commitments existing under the Revolving Credit Agreement immediately prior to
giving effect to this Amendment.

 

(b)                                 All Borrowings and Letters of Credit
outstanding immediately prior to giving effect to this Amendment on the First
Incremental Amendment Effective Date shall remain outstanding immediately
thereafter; provided, however, that if after giving effect to this Amendment on
such date any Revolving Lender’s Revolving Facility Percentage, French Revolving
Facility Percentage and/or European Revolving Facility Percentage, as
applicable, has changed, then the applicable Borrower shall incur such new
Revolving Loans and/or repay such then outstanding Revolving Loans so that,
after giving effect thereto, each Revolving Lender shall have (i) outstanding
Revolving Loans in an amount equal to such Revolving Lender’s Revolving Facility
Percentage of all outstanding Revolving Loans, (ii) outstanding French Revolving
Loans in an amount equal to such Revolving Lenders’ French Revolving Facility
Percentage of all outstanding French Revolving Loans and (iii) outstanding
European Revolving Loans in an amount equal to such Revolving Lender’s European
Revolving Facility Percentage of all outstanding European Revolving Loans, as
applicable on the First Incremental Amendment Effective Date after giving effect
to the actions required by this Section 1(b).  It is understood that all new
Revolving Loans made on the First Incremental Effective Date in accordance with
the immediately preceding proviso shall be proportionately added to each then
outstanding Borrowing, so that each Revolving Lender will have outstanding
Revolving Loans, French Revolving Loans and European Revolving Loans, as
applicable, comprising each Borrowing in an amount equal to its Revolving
Facility Percentage, French Revolving Facility Percentage and/or European
Revolving Facility Percentage thereof, as applicable.  For the avoidance of
doubt, each incurrence of Revolving Loans made pursuant to this paragraph shall
be subject to the same Interest Periods applicable to the outstanding Revolving
Loans the same Adjusted LIBOR Rate applicable to the outstanding Revolving Loans
for such Interest Periods.  All actions required pursuant to this
Section 1(b) shall be taken to the reasonable satisfaction of the Administrative
Agent.

 

SECTION 2                            Amendments to Revolving Credit Agreement. 
The Revolving Credit Agreement is hereby further amended as follows:

 

(a)                                 Section 1.01 of the Revolving Credit
Agreement is hereby amended by adding in the appropriate alphabetical order the
following new definitions:

 

““Dividing Person” has the meaning assigned to it in the definition of
“Division”.”

 

2

--------------------------------------------------------------------------------



 

““Division” means the division of the assets, liabilities and/or obligations of
a Person (the “Dividing Person”) among two or more Persons (whether pursuant to
a “plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.”

 

““Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.”

 

““First Incremental Amendment” shall mean that certain First Incremental
Amendment to this Agreement, dated as of June 20, 2019.”

 

““First Incremental Amendment Effective Date” shall have the meaning assigned to
such term in the First Incremental Amendment.”

 

(b)                                 The definition of “Commitment” appearing in
Section 1.01 of the Revolving Credit Agreement is hereby amended by deleting the
last sentence thereof and inserting the following new sentence in lieu thereof:

 

“On the First Incremental Amendment Effective Date, the aggregate amount of
Commitments is $350.0 million.”

 

(c)                                  The definition of “Covenant Trigger Event”
appearing in Section 1.01 of the Revolving Credit Agreement is hereby amended by
replacing both occurrences of “$22.5 million” set forth therein with “26
million”.

 

(d)                                 Paragraph (1) of the definition of “Eligible
Accounts” appearing in Section 1.01 of the Revolving Credit Agreement is hereby
amended and restated as follows:

 

“(1)  such Account (i) has a scheduled due date that is more than 90 days after
the date of the original invoice (provided that this clause (i) shall not
prevent Accounts of Account Debtors addressed pursuant to clause (ii)(x) of this
clause (1) to constitute Eligible Accounts) or (ii) has been outstanding for
more than (x) 180 days after the original invoice date or more than 60 days
after the original due date relating to such invoice in an amount not to exceed
$10 million (after giving effect to any advance rate) or (y) with respect to all
other Accounts, 90 days after the original invoice date or more than 60 days
after the original due date relating to such invoice, provided that in
determining the aggregate amount from the same Account Debtor that is unpaid
hereunder such amount shall be the gross amount due in respect of the applicable
Accounts without giving effect to any net credit balances;”

 

(e)                                  Paragraph (10) of the definition of
“Eligible Inventory” appearing in Section 1.01 of the Revolving Credit Agreement
is hereby amended by inserting the following at the end thereof:

 

3

--------------------------------------------------------------------------------



 

“provided, that, notwithstanding the foregoing, up to $5 million in the
aggregate (after giving effect to any advance rate) of Inventory that is the
subject of a consignment by a Loan Party shall qualify as Eligible Inventory, so
long as the applicable Loan Party shall use commercially reasonable efforts to
deliver a Collateral Access Agreement to the Collateral Agent or similar letter
acknowledging the applicable Loan Party’s ownership of such Inventory as to such
applicable location.”

 

(f)                                   The definition of “European Revolving
Facility Commitment” appearing in Section 1.01 of the Revolving Credit Agreement
is hereby amended by deleting the last sentence thereof and inserting the
following new sentence in lieu thereof:

 

“The aggregate amount of the Lenders’ European Revolving Facility Commitment on
the First Incremental Amendment Effective Date is $205 million.”

 

(g)                                  The definition of “French Revolving
Facility Commitment” appearing in Section 1.01 of the Revolving Credit Agreement
is hereby amended by deleting the last sentence thereof and inserting the
following new sentence in lieu thereof:

 

“The aggregate amount of the Lenders’ French Revolving Facility Commitment on
the First Incremental Amendment Effective Date is $25 million.”

 

(h)                                 The definition of “Liquidity Condition”
appearing in Section 1.01 of the Revolving Credit Agreement is hereby amended by
replacing both occurrences of “$30 million” set forth therein with “35 million”.

 

(i)                                     The definition of “Payment Conditions”
appearing in Section 1.01 of the Revolving Credit Agreement is hereby amended by
replacing (i) “$37.5 million” set forth therein with “$43.5 million” and
(ii) “$52.5 million” set forth therein with “$61.0 million”.

 

(j)                                    The definition of “Revolving Facility
Commitment” appearing in Section 1.01 of the Revolving Credit Agreement is
hereby amended by deleting the last sentence thereof and inserting the following
new sentence in lieu thereof:

 

“The aggregate principal amount of the Lenders’ Revolving Facility Commitments
on the First Incremental Amendment Effective Date is $350.0 million.”

 

(k)                                 Sections 5.07(2) and (3) of the Revolving
Credit Agreement are hereby amended by replacing each occurrence of “$37.5
million” set forth therein with “$43.5 million”.

 

(l)                                     Section 6.01(18) of the Revolving Credit
Agreement is hereby amended by replacing “the $30 million” set forth therein
with “$70 million”.

 

(m)                             The parenthetical in the first paragraph of
Section 6.04 of the Revolving Credit Agreement is hereby amended and replaced in
its entirety as follows:

 

4

--------------------------------------------------------------------------------



 

“(including pursuant to any merger, consolidation or amalgamation with, or as a
Division Successor pursuant to the Division of, a Person that is not a Wholly
Owned Subsidiary immediately prior to such merger, consolidation, amalgamation
or Division)”.

 

(n)                                 Section 6.04(25) of the Revolving Credit
Agreement is hereby amended by replacing “$30 million” set forth therein with
“$70 million”.

 

(o)                                 All references to “merger, consolidation or
amalgamation” and “merger, amalgamation or consolidation” in Section 6.05,
Section 6.06 and Section 6.07 of the Revolving Credit Agreement are amended and
replaced in their entirety as follows:

 

“merger, consolidation, amalgamation or Division”.

 

(p)                                 Section 6.05(8) of the Revolving Credit
Agreement is hereby amended by replacing “$30 million” set forth therein with
“$70 million”.

 

(q)                                 The reference to “merger, consolidation,
amalgamation or other business combination” in Section 6.06(8) is hereby amended
and replaced in its entirety as follows:

 

“merger, consolidation, amalgamation, Division or other business combination”.

 

SECTION 3                            Reaffirmation of Guarantee and Security.

 

(a)                                 Each Loan Party, by its signature below,
hereby (i) agrees that after giving effect to this Amendment, the Security
Documents shall continue to be in full force and effect, (ii) affirms and
confirms all of its obligations and liabilities under (A) the Revolving Credit
Agreement, (B) the Guaranty, (C) the Security Documents and (D) each other Loan
Document, in each case after giving effect to this Amendment, including its
guarantee of the Secured Obligations and the pledge of and/or grant of a
security interest in its assets as Collateral pursuant to the Security Documents
to secure such Obligations, all as provided in the Security Documents as
originally executed, and acknowledges and agrees that such obligations,
liabilities, guarantee, pledge and grant continue in full force and effect in
respect of, and to secure, the Obligations under the Revolving Credit Agreement
and the other Loan Documents, in each case after giving effect to this Amendment
and (iii) confirms that after giving effect to this Amendment, each Lien granted
by it to the Collateral Agent for the benefit of the Secured Parties under each
of the Loan Documents to which it is a party shall (A) continue in full force
and effect and (B) continue to secure the Obligations, in each case on and
subject to the terms and conditions set forth in the Revolving Credit Agreement,
the Collateral Agreement, the Guaranty Agreement and the other Loan Documents.

 

(b)                                 In addition to paragraph (a) above, the Loan
Parties acknowledge and agree that each reference in the “Whereas” section of
each of the French Security Documents to “an aggregate principal amount” is
intended to refer to an “initial aggregate principal amount” but it is further
acknowledged by all of the parties that the definition of “Secured Liabilities”
in each French Security Document remains unchanged.

 

5

--------------------------------------------------------------------------------



 

(c)                                  For the avoidance of doubt, such
reaffirmation, ratification, confirmation and acknowledgment in paragraph
(a) above shall not constitute the creation of new Liens in respect of any
Collateral governed by English law and shall merely constitute a confirmation
that such Collateral remains in full force and effect and extends to the
Obligations as amended pursuant to this Amendment.

 

SECTION 4                            Representations and Warranties.  Each Loan
Party hereby represents and warrants that:

 

(a)                                 no Default or Event of Default has occurred
and is continuing immediately prior to the First Incremental Amendment Effective
Date, or would exist immediately after giving effect to this Amendment,
including the incurrence of the Incremental Revolving Facility contemplated
hereunder;

 

(b)                                 all of the representations and warranties
contained in the Loan Documents are true and correct in all material respects
(except for representations and warranties that are already qualified by
materiality or “Material Adverse Effect”, which representations and warranties
are true and correct in all respects) immediately prior to the First Incremental
Amendment Effective Date and immediately after giving effect to this Amendment,
including the incurrence of the Incremental Revolving Facility Increase
contemplated hereunder; and

 

(c)                                  this Amendment has been duly authorized,
executed and delivered by each Loan Party and each of this Amendment and the
Revolving Credit Agreement, as amended hereby, constitutes a legal, valid and
binding obligation, enforceable against each Loan Party in accordance with its
terms.

 

SECTION 5                            Reference to and Effect upon the Revolving
Credit Agreement.

 

(a)                                 From and after the First Incremental
Amendment Effective Date, (i) the terms “Agreement,” “hereunder,” “hereof” or
words of like import in the Revolving Credit Agreement, and all references to
the Revolving Credit Agreement in any other Loan Document, shall mean the
Revolving Credit Agreement as modified hereby and (ii) this Amendment shall
constitute a Loan Document for all purposes of the Revolving Credit Agreement
and the other Loan Documents.

 

(b)                                 The Revolving Credit Agreement and each of
the other Loan Documents, as specifically amended by this Amendment, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.  Without limiting the generality of the foregoing, the
Security Documents and all Collateral described therein do and shall continue to
secure the payment of all obligations of the Loan Parties under the Loan
Documents, in each case, as amended by this Amendment.

 

(c)                                  This Amendment is limited as specified
herein and shall not constitute a modification, acceptance or waiver of any
other provision of the Revolving Credit Agreement or any other Loan Document.

 

SECTION 6                            Counterparts, Etc.  This Amendment may be
executed in one or more counterparts, each of which, when executed and
delivered, shall be deemed to be an original and

 

6

--------------------------------------------------------------------------------



 

all of which counterparts, taken together, shall constitute but one and the same
document with the same force and effect as if the signatures of all of the
parties were on a single counterpart, and it shall not be necessary in making
proof of this Amendment to produce more than one such counterpart.  Delivery of
an executed signature page to this Amendment by telecopy or electronic (pdf)
transmission shall be deemed to constitute delivery of an originally executed
signature page hereto.

 

SECTION 7                            Governing Law. THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION FO THE LAWS OF ANOTHER
JURISDICTION).

 

SECTION 8                            Consent to Jurisdiction; WAIVER OF JURY
TRIAL. SECTION 10.11 AND SECTION 10.15 OF THE REVOLVING CREDIT AGREEMENT ARE
HEREBY INCORPORATED HEREIN BY REFERENCE AS IF FULLY SET FORTH HEREIN, MUTATIS
MUTANDIS.

 

SECTION 9                            Effectiveness.  This Amendment shall become
effective at the time (the “First Incremental Amendment Effective Date”) when
each of the following conditions has been satisfied (or waived):

 

(a)                                 the Administrative Agent (or its counsel)
shall have received counterparts of this Amendment that, when taken together,
bear the signatures of (i) Holdings, (ii) the Borrowers, (iii) the other Loan
Parties, (iv) the Administrative Agent, (v) Lenders constituting Required
Lenders and (vi) the Incremental Lenders;

 

(b)                                 no Default or Event of Default has occurred
and is continuing immediately prior to the effectiveness of this Amendment, or
would exist immediately after giving effect to this Amendment, including the
incurrence of the Incremental Revolving Facility Increase Contemplated
hereunder;

 

(c)                                  all of the representations and warranties
contained in the Loan Documents are true and correct in all material respects
(except for representations and warranties that are already qualified by
materiality or “Material Adverse Effect”, which representations and warranties
are true and correct in all respects) immediately prior to the effectiveness of
this Amendment and immediately after giving effect to this Amendment, including
the incurrence of the Incremental Revolving Facility Increase contemplated
hereunder;

 

(d)                                 the Administrative Agent shall have
received:

 

(i)                                     a certificate of a Responsible Officer
of each Loan Party (other than a German Loan Party or a French Loan Party) dated
the First Incremental Amendment Effective Date, certifying (A) that there have
been no changes to the charter or other similar organizational document of such
Loan Party since the

 

7

--------------------------------------------------------------------------------



 

Closing Date or that attached thereto is a true and complete copy of the charter
or other similar organizational document of such Loan Party, including all
amendments thereto, certified, if applicable, as of a recent date by the
Secretary of State of the state of its organization, (B) that there have been no
changes to the by-laws or operating agreement (or limited liability company)
agreement of such Loan Party since the Closing Date or that attached thereto is
a true and complete copy of the by-laws or operating agreement (or limited
liability company) agreement of such Loan Party as in effect on the First
Amendment Effective Date, (C) that attached thereto is a true and complete copy
of resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
the Amendment (duly notarized, in relation to any Loan Party incorporated in
Spain in case such resolutions contain any empowerment to sign the Amendment,
the Spanish Amendment and Ratification Documents or any related documentation)
(or, in the case of Holdings, a true copy of an extract of resolutions duly
adopted by the board of directors of Holdings approving a delegation of
authority to certain officers of Holdings and a copy of such delegation of
authority, in each case, in the form provided to the Administrative Agent prior
to the date hereof) and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, (D) as to the incumbency (if
applicable) and specimen signature of each officer executing any Loan Document
or any other document delivered in connection herewith on behalf of such Loan
Party (together with a certificate of another officer as to the incumbency and
specimen signature of the Responsible Officer executing the certificate required
by this clause (i)) or confirming that there have been no changes to such
incumbency and specimen signatures since the Closing Date and (E) with respect
to Venator Finance S.à r.l., a private limited liability company (société à
responsabilité limitée) organized under the laws of Luxembourg, having its
registered office at 180, route de Longwy, L-1940 Luxembourg and registered with
the Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under
number B 215641 (the “Lux Parent”) only, attaching an electronic copy of an
excerpt (extrait) and a negative certificate (certificat de non-inscription
d’une décision judiciaire) issued by the Luxembourg Register of Commerce and
Companies one Business Day prior to the First Incremental Amendment Effective
Date;;

 

(e)                                  a copy of the constitutional documents for
each Loan Party incorporated under the laws of the Federal Republic of Germany
(each, a “German Loan Party”), which shall consist of:

 

(i)                                     an online excerpt from the commercial
register (Handelsregister) at the relevant local court (Amtsgericht) (not older
than 14 calendar days);

 

(ii)                                  a copy of the articles of association
(Gesellschaftsvertrag) of most recent date, as filed with the competent
commercial register;

 

8

--------------------------------------------------------------------------------



 

(iii)                               (to the extent applicable) an up-to-date
copy of the list of shareholders (Gesellschafterliste) as filed with the
competent commercial register; and

 

(iv)                              (to the extent applicable) copies of the
procedural orders (Geschäftsordnung) of any supervisory board (Aufsichtsrat),
advisory board (Beirat) and/or management board (Geschäftsführung).

 

(f)                                   where required or appropriate under local
law, in each case in relation to the relevant German Loan Party, a copy of a
resolution of the board of directors or equivalent body, of all holders of the
issued shares, of the supervisory board and/or of the advisory board (in each
case to the extent applicable):

 

(i)                                     approving the terms of, and the
transactions contemplated by, the Amendment and related documents to which it is
a party and resolving that it or, as applicable, Holdings as its agent, execute
the Amendment and related documents to which it is a party;

 

(ii)                                  authorising a specified person or persons
or (in the case of a German Loan Party) to instruct the managing director(s) to
execute on its behalf the Amendment and related documents to which it is a
party; and

 

(iii)                               authorising a specified person or persons or
(in the case of a German Loan Party) to instruct the managing director(s), on
its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any utilisation request) to be signed and/or despatched by it under or
in connection with the Amendment and related documents to which it is a party.

 

(g)                                  a copy of the constitutional documents for
each Loan Party incorporated under the laws of the France (each, a “French Loan
Party”), which shall consist of:

 

(i)                                     the up-to-date articles of association
(statuts) of each French Loan Party; and

 

(ii)                                  a copy of a K-bis extract (extrait K-bis),
an insolvency certificate (certificat de non-faillite) and lien searches (état
des privilèges et nantissements) dated no more than 30 days prior to the date of
this Amendment relating to each French Loan Party.

 

(h)                                 for each French Loan Party, a certificate of
the legal representative or an authorized signatory of each French Loan Party
certifying:

 

(i)                                     that attached thereto is a true and
complete copy of resolutions duly adopted by the relevant body of each French
Loan Party:

 

9

--------------------------------------------------------------------------------



 

(A)                               approving the terms of, and the transactions
contemplated by, the Amendment and related documents to which it is a party and
resolving that it or, as applicable, Holdings as its agent, execute the
Amendment and related documents to which it is a party;

 

(B)                               authorising a specified person or persons to
execute on its behalf the Amendment and related documents to which it is a
party; and

 

(C)                               authorising a specified person or persons, on
its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any utilisation request) to be signed and/or despatched by it under or
in connection with the Amendment and related documents to which it is a party;

 

(ii)                                  if applicable, that attached thereto is a
true and complete copy of the power of attorney granted by the legal
representative of each French Loan Party authorizing one or several persons to
execute, deliver and perform the Amendment and any related documents to which it
is a party or any other document delivered in connection herewith and certifying
that such power of attorney has not been modified, rescinded or amended and is
in full force and effect; and

 

(iii)                               that attached thereto are specimen
signatures of the persons authorized to execute the Amendment and any related
documents to which the each French Loan Party is a party on behalf of each
French Loan Party.

 

(i)                                     the Administrative Agent shall have
delivered to the relevant French Loan Party acting as borrower, a TEG Letter
which shall have been countersigned by such French Loan Party;

 

(j)                                    to the extent available in the relevant
jurisdiction, a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date, from the applicable
secretary of state (or equivalent office);

 

(k)                                 a certificate, dated the First Incremental
Amendment Effective Date and signed by a Responsible Officer of Holdings on
behalf of the Borrowers, confirming that the representations and warranties
contained in Section 4 of this Amendment are true and correct as of the First
Incremental Amendment Effective Date;

 

(l)                                     a solvency certificate substantially in
the form attached as Exhibit C to the Revolving Credit Agreement;

 

(m)                             the Administrative Agent shall have received at
least three Business Days prior to the First Incremental Amendment Effective
Date all documentation and other information about the Loan Parties as has been
reasonably requested in writing at least 10 days

 

10

--------------------------------------------------------------------------------



 

prior to the First Incremental Amendment Effective Date that they reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act and the Proceeds of Crime Act;

 

(n)           at least three Business Days prior to the First Incremental
Amendment Effective Date, if any Borrower qualifies as a “legal entity customer”
under 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), such
Borrower shall deliver, to each Lender (including any Incremental Lender as of
the First Incremental Amendment Effective Date) that so requests, a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation in relation to such Borrower in a form reasonably
acceptable to such Lender (including any such Incremental Lender as of the First
Incremental Amendment Effective Date);

 

(o)           the Administrative Agent shall have received a customary legal
opinion from Latham & Watkins LLP, New York and Delaware counsel to the Loan
Parties;

 

(p)           the Administrative Agent shall have received for each Mortgaged
Property a completed “life-of-loan” Federal Emergency Management Agency standard
flood hazard determination and if such property is located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area, a notice about special flood hazard area status and
flood disaster assistance duly executed by Holdings and evidence of flood
insurance as required by the Revolving Credit Agreement; and

 

(q)           the Borrowers shall have paid to the Administrative Agent and the
Incremental Lenders all fees, costs and expenses (including, without limitation,
reasonable legal fees and expenses) payable to the Administrative Agent and the
Incremental Lenders to the extent then invoiced and due.

 

SECTION 10       Post-Closing Covenants.  The Loan Parties shall  take each of
the actions set forth on Schedule 1 within the time period prescribed therefor
on such schedule (as such time period may be extended by the Administrative
Agent in its reasonably discretion).

 

[Signature Pages to follow]

 

11

--------------------------------------------------------------------------------



 

 

VENATOR MATERIALS PLC,

 

as Holdings

 

 

 

By:

/s/ Russ R. Stolle

 

Name:

Russ R. Stolle

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

 

 

 

VENATOR MATERIALS LLC

 

VENATOR AMERICAS LLC

 

VENATOR CHEMICALS LLC,

 

as U.S. Borrowers

 

 

 

By:

/s/ Kurt Ogden

 

Name:

Kurt Ogden

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

VENATOR AMERICAS HOLDINGS LLC,

 

as U.S. Loan Party

 

 

 

By:

/s/ Kurt Ogden

 

Name:

Kurt Ogden

 

Title:

Executive Vice President and Chief Financial Officer

 

12

--------------------------------------------------------------------------------



 

 

VENATOR GROUP CANADA INC.,

 

as Canadian Borrower

 

 

 

By:

/s/ Russ R. Stolle

 

Name:

Russ R. Stolle

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

13

--------------------------------------------------------------------------------



 

 

VENATOR FINANCE S.À R.L.,

 

as Luxembourg Loan Party

 

 

 

By:

/s/ Russ R. Stolle

 

Name:

Russ R. Stolle

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

14

--------------------------------------------------------------------------------



 

 

VENATOR PIGMENTS UK LIMITED

 

VENATOR MATERIALS UK LIMITED,

 

as U.K. Borrowers

 

 

 

By:

/s/ Russ R. Stolle

 

Name:

Russ R. Stolle

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

 

 

 

VENATOR INTERNATIONAL HOLDINGS UK LIMITED

 

VENATOR MATERIALS INTERNATIONAL UK LIMITED

 

VENATOR P&A HOLDINGS UK LIMITED

 

CREAMBAY LIMITED

 

VENATOR GROUP

 

VENATOR INVESTMENTS UK LIMITED,

 

as U.K. Loan Parties

 

 

 

By:

/s/ Russ R. Stolle

 

Name:

Russ R. Stolle

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

15

--------------------------------------------------------------------------------



 

 

VENATOR GERMANY GMBH

 

VENATOR UERDINGEN GMBH

 

VENATOR WASSERCHEMIE GMBH,

 

as German Borrowers

 

 

 

By:

/s/ Russ R. Stolle

 

Name:

Russ R. Stolle

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

 

VENATOR PIGMENTS GMBH & CO. KG,

 

as German Borrower

 

 

 

By: Venator Pigments Holding GmbH,

 

 

its General Partner

 

 

 

 

By:

/s/ Russ R. Stolle

 

Name:

Russ R. Stolle

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

 

VENATOR HOLDINGS GERMANY GMBH

 

SILO PIGMENTE GMBH

 

VENATOR PIGMENTS HOLDING GMBH

 

VENATOR WASSERCHEMIE HOLDING GMBH,

 

as German Loan Parties

 

 

 

By:

/s/ Russ R. Stolle

 

Name:

Russ R. Stolle

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

16

--------------------------------------------------------------------------------



 

 

VENATOR SPAIN S.L.U.,

 

as Spanish Borrower

 

 

 

 

By:

/s/ Russ R. Stolle

 

Name:

Russ R. Stolle

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

17

--------------------------------------------------------------------------------



 

 

VENATOR FRANCE SAS,

 

as French Borrower

 

 

 

 

By:

/s/ Russ R. Stolle

 

Name:

Russ R. Stolle

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

 

VENATOR CHEMICALS FRANCE SAS

 

VENATOR INTERNATIONAL FRANCE SAS

 

VENATOR PIGMENTS FRANCE SAS,

 

as French Loan Parties

 

 

 

 

By:

/s/ Russ R. Stolle

 

Name:

Russ R. Stolle

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

18

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, an Issuing
Bank, a Swingline Lender, a Lender and an Incremental Lender

 

 

 

 

By:

/s/ Peter S. Predun

 

Name:

Peter S. Predun

 

Title:

Executive Director

 

19

--------------------------------------------------------------------------------



 

 

J.P. MORGAN SECURITIES PLC, as a Lender and Incremental Lender

 

 

 

 

By:

/s/ Matthew Sparkes

 

Name:

Matthew Sparkes

 

Title:

Authorised Officer

 

20

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA MERRILL LYNCH, DESIGNATED ACTIVITY COMPANY, as a Lender and
Incremental Lender

 

 

 

 

By:

/s/ Paula Langride

 

Name:

Paula Langride

 

Title:

Senior Vice President

 

21

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ William DiCicco

 

Name:

William DiCicco

 

Title:

Senior Vice President

 

22

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A. (acting through its Canada Branch), as a Lender

 

 

 

 

By:

/s/ Sylwia Durkiewicz

 

Name: Sylwia Durkiewicz

 

Title: Vice President

 

23

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC, as a Lender and Incremental Lender

 

 

 

 

By:

/s/ Sydney G. Dennis

 

Name: Sydney G. Dennis

 

Title: Director

 

24

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as a Lender and Incremental Lender

 

 

 

 

By:

/s/ Christopher Marino

 

Name: Christopher Marino

 

Title: Vice President and Director

 

25

--------------------------------------------------------------------------------



 

 

CITIBANK EUROPE PLC, as a Lender and Incremental Lender

 

 

 

 

By:

/s/ Milos Stefanone

 

Name: Milos Stefanone

 

Title: Managing Director

 

26

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, as a Lender and Incremental Lender

 

 

 

 

By:

/s/ Ryan Durkin

 

Name: Ryan Durkin

 

Title: Authorized Signatory

 

27

--------------------------------------------------------------------------------



 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender and Incremental Lender

 

 

 

 

By:

/s/ Lauren Steiner

 

Name: Lauren Steiner

 

Title: Vice President

 

28

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and Incremental Lender

 

 

 

 

By:

/s/ Brett Schweikle

 

Name: Brett Schweikle

 

Title: Senior Vice President

 

29

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

By:

/s/ Stuart Coulter

 

Name: Stuart Coulter

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ John Bruzzese

 

Name: John Bruzzese

 

Title: Authorized Signatory

 

30

--------------------------------------------------------------------------------



 

Annex I

 

Incremental Lender

 

European Revolving Facility
Commitments

 

French Revolving Facility
Commitments

 

JPMorgan Chase Bank, N.A.(1)

 

$

8,437,500

 

$

2,500,000

 

Citibank Europe PLC

 

$

8,437,500

 

$

2,500,000

 

Bank of America Merrill Lynch, Designated Activity Company(2)

 

$

7,031,250

 

—

 

Barclays Bank Plc

 

$

7,031,250

 

—

 

HSBC Bank USA, National Association

 

$

7,031,250

 

—

 

Goldman Sachs Bank USA

 

$

7,031,250

 

—

 

Total:

 

$

45,000,000

 

$

5,000,000

 

 

--------------------------------------------------------------------------------

(1)  Commitments may be provided by J.P. Morgan Securities PLC.

 

(2)  Commitments may be provided by Bank of America, N.A. and/or Bank of
America, N.A., (acting through its Canadian Branch).

 

31

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

Post-Closing Obligations

 

Deliverable

 

Time for Delivery

(i)  Execute before a Spanish Notary Public, an amendment agreement to the
existing Security Documents governed by Spanish law (including a ratification of
the irrevocable power of attorney) so that these cover the new liabilities under
the Revolving Credit Agreement as amended by this Amendment; and


(ii) to deliver to the Administrative Agent an up-to-date complete literal
certificate (certificación literal completa) issued by the relevant Commercial
Registry dated no earlier than twenty (20) Business Days and (if applicable) a
copy of any documents which should be registered with the Commercial Registry
and are pending to be registered, if any, regarding Venator Spain, S.L.U.

 

20 Business Days (provided that the Secured Parties have taken all relevant
steps for such execution)

 

 

 

Deliver to the Administrative Agent:

(i) an amendment to each existing Mortgage (each, a “Mortgage Amendment”) to
which a Loan Party is then party duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
the respective Mortgage was recorded, together with such certificates or
affidavits, as shall be required in connection with the recording or filing
thereof under applicable law, in each case in form and substance reasonably
satisfactory to the Administrative Agent;


(ii) executed legal opinions in form and substance reasonably acceptable to the
Administrative Agent;


(iii) with respect to the Mortgaged Property located in Los Angeles County,
California, a date-down title insurance endorsement to the policy of title
insurance insuring the Lien of the Mortgage encumbering such property
(x) insuring that such Mortgage, as amended by such Mortgage Amendment is a
valid and enforceable lien on such property in favor of the Administrative Agent
for the benefit of the Secured Parties free and clear of all Liens except
Permitted Liens and (y) otherwise in form and substance reasonably

 

90 days

 

32

--------------------------------------------------------------------------------



 

satisfactory to the Administrative Agent (the “Title Endorsements”);


(iv) with respect to the Mortgaged Property located in Richmond County, Georgia,
a title search showing that (x) the Mortgage encumbering such property, as
amended by the respective Mortgage Amendment, is a lien on such property, free
and clear of all Liens except Permitted Liens and (y) otherwise in form and
substance reasonably satisfactory to the Administrative Agent;


(v) evidence reasonably acceptable to the Administrative Agent of payment by
Borrower of all premiums, search and examination charges, escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgage Amendments and issuance of the Title
Endorsements; and


(vi) such affidavits, certificates, information and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
reasonably required to induce the title insurer to issue the Title Endorsements.

 

 

 

 

 

Deliver a copy of each of the following confirmation and amendment agreements
(including, as applicable, subsequent-ranking pledges) in relation to the
transaction security documents governed by German law, in each case duly
executed and delivered by the relevant parties thereto:



(i)                  one or more confirmation agreements in relation to certain
German law governed share pledge agreements relating to the shares and
partnership interests (and any rights relating thereto) in Venator Holdings
Germany GmbH, Venator Germany GmbH, Venator Pigments Holding GmbH, Venator
Wasserchemie Holding GmbH, Silo Pigmente GmbH, Venator Uerdingen GmbH, Venator
Wasserchemie GmbH and Venator Pigments GmbH & Co. KG; and

 

90 days

 

33

--------------------------------------------------------------------------------



 

(ii)               a confirmation agreement in relation to (i) certain German
law governed account pledge agreements between Venator Pigments GmbH & Co. KG,
Venator Holdings Germany GmbH, Venator Germany GmbH, Venator Pigments Holding
GmbH and Silo Pigmente GmbH as relevant pledgor and the Collateral Agent as
pledgee relating to certain bank accounts held by the pledgors from time to
time, (ii) a German law governed assignment agreement between Venator Germany
GmbH as assignor and the Collateral Agent as assignee relating to present and
future receivables of Venator Germany GmbH including, without limitation,
intercompany receivables (in particular, but not limited to, intragroup loans),
insurance receivables and receivables originating from selling goods or
providing services and (iii) a German law governed security transfer agreement
between, Venator Germany GmbH as transferor and the Collateral Agent as
transferee relating to moveable assets

 

 

 

34

--------------------------------------------------------------------------------